DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 12/08/2020 have been considered by the examiner (see attached PTO-1449 forms).

Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraphs 0004, 0018 of the instant application. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an information presentation method for execution by an information presentation apparatus that includes a storage unit configured to store rainfall information including a predetermined index value relating to past rainfall and a corresponding date-time and damage information including details of damage that occurred due to past rainfall and a corresponding date-time, the method comprising: 
acquiring a spot value and a forecast value of current precipitation; 
computing an index value relating to current rainfall, using the acquired spot value and forecast value; 
specifying, with reference to the rainfall information, a date-time of the index value relating to past rainfall whose similarity to the computed index value relating to current rainfall is not less than a predetermined threshold value (greater than); and 
presenting, with reference to the damage information, details of damage that occurred in a period whose difference from the specified date-time is in a predetermined range.,
Claim 4 recites an information presentation apparatus comprising: a storage unit configured to store rainfall information including a predetermined index value relating to past rainfall and a corresponding date-time and damage information including details of damage that occurred due to past rainfall and a corresponding date-time; an acquisition unit configured to acquire a spot value and a forecast value of current precipitation; a computation unit configured to compute an index value relating to current rainfall, using the acquired spot value and forecast value; a specification unit configured to specify, with reference to the rainfall information, a date-time of the index value relating to past rainfall whose similarity to the computed index value relating to current rainfall is not less than a predetermined threshold value; and a presentation unit configured to present, with reference to the damage information, details of damage that occurred in a period whose difference from the specified date-time is in a predetermined range.… 
Claim 5 recites a non-transitory computer readable medium including an information presentation program for causing a computer to execute: acquiring a spot value and a forecast value of current precipitation; computing an index value relating to current rainfall, using the acquired spot value and forecast value; specifying, with reference to rainfall information including a predetermined index value relating to past rainfall and a corresponding date-time, a date-time of the index value relating to past rainfall whose similarity to the computed index value relating to current rainfall is not less than a predetermined threshold value; and presenting, with reference to damage information including details of damage that occurred due to past rainfall and a corresponding date-time, details of damage that occurred in a period whose difference from the specified date-time is in a predetermined range.… 
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 1) “acquiring a spot value and a forecast value of current precipitation” (claim 4) “acquire a spot value and a forecast value of current precipitation” (claim 5) “acquiring a spot value and a forecast value of current precipitation” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Furthermore, the additional elements (claim 4 and 5) the “storage unit, acquisition unit, specification unit, computation unit, presentation unit and non-transitory computer readable medium including an information presentation program for causing a computer to execute ” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g). The additional elements of the units are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more”  see MPEP 2106.05(f). 
Dependent claims 2 and 3 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by DAVEY-ROGERS [US 2018/0005255 A1; hereinafter “Davey”].
Regarding claim 1, Davey teaches an information presentation method for execution by an information presentation apparatus that includes a storage unit configured to store rainfall information including a predetermined index value (index database 310 – 0052, 0076) relating to past rainfall (historic) and a corresponding date-time (time period) and damage information including details of damage that occurred due to past rainfall and a corresponding date-time (weather data entries 402 – 0062), the method comprising: 
acquiring a spot value (geographic area) and a forecast value of current precipitation (weather data – 0079) (data signals – 0042, 0046); 
computing an index value (index value 312) relating to current rainfall, using the acquired spot value and forecast value; 
specifying, with reference to the rainfall information, a date-time of the index value (index value 312 – 0048) relating to past rainfall whose similarity to the computed index value relating to current rainfall is not less than a predetermined threshold value (baseline – 0049, 0051); and 
presenting, with reference to the damage information, details of damage (economic impact – 0081) that occurred in a period whose difference from the specified date-time is in a predetermined range (economic impact - 0056).

(0052) (index database - 0072).

Regarding claim 3, Davey teaches in the specifying, the rainfall information is further updated using the computed index value relating to current rainfall and the corresponding date-time, and in the presenting, an order in the rainfall information of the computed index value relating to current rainfall is further presented (change between weather data - 0071).

Regarding claim 4, Davey teaches an information presentation apparatus comprising (computer system - 0103): a storage unit configured to store rainfall information including a predetermined index value (index database 310 – 0052, 0076) relating to past rainfall and a corresponding date-time and damage information including details of damage that occurred due to past rainfall and a corresponding date-time (weather data entries 402 – 0062); an acquisition unit configured to acquire a spot value (geographic area) and a forecast value of current precipitation (weather data – 0079) (data signals – 0042, 0046); a computation unit configured to compute an index value (index value 312) relating to current rainfall, using the acquired spot value and forecast value; a specification unit configured to specify, with reference to the rainfall (index value 312 – 0048) relating to past rainfall whose similarity to the computed index value relating to current rainfall is not less than a predetermined threshold value (baseline – 0049, 0051); and a presentation unit configured to present, with reference to the damage information, details of damage (economic impact – 0081) that occurred in a period whose difference from the specified date-time is in a predetermined range (economic impact - 0056)..

Regarding claim 5, Davey teaches a non-transitory computer readable medium including an information presentation program for causing a computer to execute (computer program medium – 0105, 0113): acquiring a spot value (geographic area) and a forecast value of current precipitation (weather data – 0079) (data signals – 0042, 0046); 
computing an index value (index value 312) relating to current rainfall, using the acquired spot value and forecast value; 
specifying, with reference to the rainfall information, a date-time of the index value (index value 312 – 0048) relating to past rainfall whose similarity to the computed index value relating to current rainfall is not less than a predetermined threshold value (baseline – 0049, 0051); and 
presenting, with reference to the damage information, details of damage (economic impact – 0081) that occurred in a period whose difference from the specified date-time is in a predetermined range (economic impact - 0056).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neilley et al. (US Patent Number 7,751,978 B1) discloses a weather severity and characterization system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862